Title: To Thomas Jefferson from John Adams, 2 January 1789
From: Adams, John
To: Jefferson, Thomas



My Dear Friend
Braintree near Boston Jany. 2 1789

Give me leave to introduce to you John Coffin Jones Esqr, an eminent Merchant of Boston and a late Member of the Legislature from that Town. His Character both in public and private Life is much respected, and his Intelligence will enable him to give you a much better account of the general and particular Politicks of this Country than I can. Our Fellow Citizens are in the midst of their Elections for the new Government, which have hitherto in  general run very well. For my own Part, I have enjoyed a Luxury for the last Six Months which I have never before tasted for, at least eight and twenty Years, and have looked down upon all you Statesmen, with Sovereign Compassion. The new Government has my best Wishes and most fervent Prayers, for its Success and Prosperity: but whether I shall have any Thing more to do with it, besides praying for it, depends on the future suffrages of Freemen. I am with an affection that can never die, your Friend and Servant,

John Adams

